      Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 1 of 32



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


TOTAL PETROCHEMICALS & REFINING
USA, INC.,

                 Plaintiff,

        v.                                                 Civil No.

BNSF RAILWAY COMPANY; CSX
TRANSPORTATION, INC.; NORFOLK
SOUTHERN RAILWAY COMPANY; and
UNION PACIFIC RAILROAD COMPANY,

                 Defendants.

                                               COMPLAINT

        Plaintiff Total Petrochemicals & Refining USA, Inc. (“TPRI”)1complains as follows:

                                            Nature of the Action

        1.       This is an antitrust action charging the four largest United States-based Class I

railroads with price fixing in violation of Section 1 of the Sherman Act.

        2.       Defendants BNSF Railway Company (“BNSF”), Union Pacific Railroad

Company (“UP”), CSX Transportation, Inc. (“CSX”) and Norfolk Southern Railway Company

(“NS”) (together, “Defendants”) conspired to fix, raise, maintain, and/or stabilize prices of rail

freight transportation services sold in the United States by imposing uniform rail fuel surcharges.

A rail fuel surcharge is a separately-identified fee above and beyond the base rate for

transportation and is charged by the railroads purportedly to compensate for increases in the cost

of fuel (“Rail Fuel Surcharge”). Through their collective action, the Defendants conspired to


1
  Total Petrochemicals & Refining USA, Inc.’s predecessor entities are Total Petrochemicals USA, Inc. and Atofina
Petrochemicals, Inc. All references to “TPRI” include Total Petrochemicals USA, Inc. and Atofina Petrochemicals,
Inc.

                                                       1
016549\7047369
      Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 2 of 32



impose Rail Fuel Surcharges that far exceeded any increases in the Defendants’ fuel costs, and

thereby collected billions of dollars of additional profits during the five-year period of the

conspiracy, including millions of dollars in additional revenue from Plaintiff in this case.

        3.       Defendants’ collective conspiracy has been the subject of class action litigation

for several years. See In re Rail Freight Fuel Surcharge Antitrust Litig. (Rail Freight), 292 F.

Supp. 3d 14 (D.D.C. 2017). While denying class certification, this Court’s sister court, the U.S.

District Court for the District of Columbia (“D.C. Court”), noted that the “documentary evidence

is strong evidence of conspiracy and class-wide injury.” Id. at 32. That Court found that the

“evidence of conspiracy and defendant’s intent to uniformly apply and enforce new, more

aggressive fuel surcharges” was “substantial.” Id. at 102. The D.C. Court specifically found that

there was “substantial documentary evidence that indicates that defendants (1) created new,

aggressive fuel surcharge formulas for carload traffic; (2) intended to apply their fuel surcharge

programs as widely as possible to all or virtually all of their customers through new policies; and

(3) viewed their fuel surcharge programs as profit centers.” Id. at 103.

        4.       Defendants’ imposition of uniform Rail Fuel Surcharges faced a significant hurdle

because Defendants already had a well-established and reliable mechanism for recovering their

fuel costs. As of 2003, the vast majority of rail freight transportation agreements included rate

escalation provisions based on an index called the All-Inclusive Index (“AII”), which weighted a

variety of cost factors, including fuel. The AII already permitted full recovery by the railroads of

actual fuel cost increases, no matter how large.

        5.       To surmount this obstacle, Defendants BNSF, UP, CSX, and NS devised and

embarked upon a scheme to remove fuel as a factor from the AII, thus allowing them to impose

separate, stand-alone Rail Fuel Surcharges. A railroad trade organization called the Association



                                                   2
016549\7047369
      Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 3 of 32



of American Railroads (“AAR”) published the AII. The AAR describes itself as “the central

coordinating and research agency of the North American rail industry.” Defendants control and

dominate the AAR, and the CEOs of each defendant railroad are members of the AAR’s board.

Through their collective action, Defendants caused the AAR to publish a new cost escalation

index called the All-Inclusive Index Less Fuel (“AIILF”) that did not include a fuel component.

        6.       The AAR’s adoption and publishing of the AIILF as a result of Defendants’

collective action paved the way for Defendants’ widespread implementation of new Rail Fuel

Surcharges. Defendants deployed these Rail Fuel Surcharges systematically, aggressively, and

uniformly. These Rail Fuel Surcharges were based on mutually agreed formulas that allowed

Defendants to charge identical surcharge rates month after month. As the D.C. Court noted, “the

evidence shows that defendants employed these fuel surcharges in lockstep” and “sought to

apply fuel surcharges to as many customers as possible.” Rail Freight, 292 F. Supp. 3d at 104.

These new “fuel surcharges” were not tied to the actual cost of fuel and, instead, were calculated

as a percentage increase on the total base rate of freight transportation, allowing the “fuel

surcharges” to function as an across-the-board increase on freight prices.

        7.       As a direct and proximate result of Defendants’ price fixing conspiracy,

Defendants restrained competition in the market for rate-unregulated rail freight transportation

services and injured Plaintiff in its business and property. Plaintiff paid a higher price for

unregulated rail freight transportation than it would have paid absent Defendants’ concerted

unlawful activity. Plaintiff—a major producer of polypropylene, polystyrene, styrene, base

chemicals and polyethylene—spent approximately $300,000,000 on rail transportation provided

by Defendants from 2003 to 2008, of which approximately $29,400,000 appears to be

attributable to Defendants’ Rail Fuel Surcharges.



                                                3
016549\7047369
      Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 4 of 32



        8.       Plaintiff seeks damages for excessive rates imposed as a result of Defendants’

conspiracy on rail freight shipments made under private transportation contracts and through

other means exempt from rate regulation under federal law. Plaintiff does not seek damages or

relief arising from fuel surcharges imposed on rate-regulated freight transportation.

                                                Parties

        9.       Plaintiff TPRI is incorporated under the laws of Delaware and headquartered in

Houston, Texas. TPRI is a major producer of polypropylene, polystyrene, styrene, base

chemicals and polyethylene. Its refinery produces transportation fuels and other petroleum-based

products for the global market. From 2003 to 2008, the period of the conspiracy, TPRI spent

approximately $300,000,000 purchasing rail transportation services from Defendants. BNSF,

UP, CSX, and NS collectively and systematically assessed Rail Fuel Surcharges on TPRI in

connection with this transportation, and the prices TPRI paid to Defendants for this

transportation were greater than the prices TPRI would have paid absent Defendants’ conspiracy.

TPRI has been injured in its business and property as a result of Defendants’ antitrust violations.

        10.      Defendant CSX Transportation, Inc. (“CSX”) has its principal place of business at

500 Water St., Jacksonville, Florida 32202. CSX is a major freight railroad operating primarily

in the eastern United States and Canada. CSX links commercial markets in 23 states, the District

of Columbia, and certain Canadian provinces. CSX maintains coordinated schedules with other

rail carriers to handle freight to and from other parts of the country (including in this District).

        11.      Defendant Norfolk Southern Railway Company (“NS”) has its principal place of

business at Three Commercial Place, Norfolk, Virginia 23510. NS is a major freight railroad

operating primarily in the eastern United States, serves all major eastern ports, connects with rail

partners in the West, and links customers to markets around the world. NS maintains coordinated



                                                   4
016549\7047369
      Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 5 of 32



schedules with other rail carriers to handle freight to and from other parts of the country

(including in this District).

        12.      Defendant BNSF Railway Company (“BNSF”) has its principal place of business

at 2650 Lou Menk Drive, Fort Worth, Texas 76131. BNSF is a wholly owned subsidiary of

Burlington Northern Santa Fe Corporation, the holding company formed by the September 22,

1995 merger of Burlington Northern and Santa Fe Case Corporation. BNSF is the second largest

railroad network in North America and operates approximately 32,000 route miles of railroad.

BNSF has offices and rail lines throughout the western United States, extending into the

southeastern states. BNSF operates its Houston (Pearland) Intermodal Facility located at 214

Brisbane Road, Houston, TX 77061. BNSF maintains coordinated schedules with other rail

carriers to handle freight to and from other parts of the country (including in this District).

        13.      Defendant Union Pacific Railroad Company (“UP”) has its principal place of

business at 1400 Douglas Street, Omaha, Nebraska 68179. UP is the largest freight railroad in

the United States. UP serves primarily the western two-thirds of the United States and maintains

coordinated schedules with other rail carriers to handle freight to and from other parts of the

country, including within this District. UP operates intermodal facilities at 6800 Kirkpatrick

Boulevard, Houston, TX 77028 and 5500 Wallisville Road, Houston, TX 77020.

                                       Jurisdiction and Venue

        14.      Plaintiff brings this action under Section 4 of the Clayton Act, 15 U.S.C. § 15, to

recover treble damages as well as reasonable attorneys’ fees and costs from Defendants for the

injuries sustained by Plaintiff because of Defendants’ violations of Section 1 of the Sherman Act,

15 U.S.C. § 1.

        15.      This Court has jurisdiction under 15 U.S.C. § 15 and 28 U.S.C. §§ 1331 and 1337.



                                                  5
016549\7047369
      Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 6 of 32



        16.      Venue is proper in this judicial District under 15 U.S.C. § 15(a) and 22 and 28

U.S.C. § 1391. During the period of Defendants’ conspiracy, one or more of the Defendants

resided, transacted business, were found, or had agents in this District. A substantial part of the

events giving rise to Plaintiff’s claims occurred in this District. A substantial portion of the

affected interstate trade and commerce described below took place in this District.

        17.      This Court has personal jurisdiction over each Defendant because each Defendant

transacted business in this District, directly or indirectly sold and delivered rail transportation

services in this District, has substantial aggregate contacts with this District, and engaged in an

illegal price-fixing conspiracy that was directed at and had the intended effect of causing injury

to persons and entities residing in, located in, or doing business in this District.

                                   Interstate Trade and Commerce

        18.      Defendants’ unlawful activities had a direct, substantial, and reasonably

foreseeable effect on interstate commerce.

        19.      During the period of the conspiracy, Defendants accounted for over 90% of all

rail shipments within the United States.

        20.      The activities of Defendants and their co-conspirators were within the flow of and

substantially affected interstate commerce. Defendants sold and carried out rail shipments in a

continuous and uninterrupted flow of interstate commerce to shippers and customers throughout

the United States. Defendants used instrumentalities of interstate commerce to sell and market

rail freight transportation services.

                                Deregulation of the Railroad Industry

        21.      Congress deregulated the railroad industry when it passed the Staggers Rail Act of

1980 (“Staggers Act”). The Staggers Act caused a dramatic change in the evolution of U.S.



                                                   6
016549\7047369
      Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 7 of 32



railroads. After decades of regulatory control over virtually every aspect of railroads’ economic

operations, the Staggers Act freed the railroads to set market rates for rail freight transportation.

        22.      Before the Staggers Act, freight railroads generally would only charge the

published tariff rates that the railroads filed with the U.S. government’s Interstate Commerce

Commission. During this pre-Staggers Act time period, railroads could apply to the Interstate

Commerce Commission for across-the-board rate increases which could then lawfully be

implemented on a collective basis.

        23.      Today, by contrast, more than 75% of all rail shipments move under private

transportation contracts that are not rate-regulated or that otherwise are exempt from rate

regulation. For this rate-unregulated traffic, the railroads cannot turn to an agency to obtain

across-the-board increases in freight rates and cannot lawfully collude to set those rates.

        24.      The number of Class I railroads declined dramatically following passage of the

Staggers Act, falling from 35 railroads down to seven railroads today (and Canadian entities own

two of those seven). The railroad industry is now highly concentrated with the four defendant

railroads (BNSF, UP, CSX, NS) operating over 90% of all railroad track in the U.S. and

accounting for approximately 94% of all rail freight revenue. Because there are high fixed costs

and significant barriers to entry in the railroad industry, there is only a fringe or niche market of

smaller carriers and these carriers provide only negligible competition. This combination of a

highly concentrated market protected by high barriers to entry provided Defendants with an

environment conducive to anti-competitive conduct and collusive pricing.

        25.      Congress deregulated the railroad industry in large part to try to promote

competition and reduce freight rates. But the defendant railroads have taken advantage of their

oligopolistic industry by conspiring to collectively charge shippers supracompetitive rates.



                                                  7
016549\7047369
      Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 8 of 32



                             The Defendants Introduce Fuel Surcharges

        26.      By the early 2000’s, the railroad industry had consolidated to the point where

further mergers were unlikely if not impossible. In March 2000, in response to a proposed

merger between Defendant BNSF and Canadian National Railway Co., the U.S. government’s

Surface Transportation Board (the successor to the Interstate Commerce Commission) imposed a

moratorium on new mergers. The Surface Transportation Board then promulgated more

standards for merger review, effectively cutting off further consolidation as an avenue for

revenue growth.

        27.      In this environment, Defendants lacked the legal means to implement a traditional

across-the-board price increase. Due to deregulation, Defendants could no longer turn to the

Interstate Commerce Commission or later to the Surface Transportation Board for across-the-

board rate increases, nor could Defendants unilaterally raise rates without losing market share to

their competitors.

        28.      Faced with the threat of competition from one another, Defendants could not

unilaterally raise prices through the use of Rail Fuel Surcharges or through other means. As

BNSF noted in a 2002 internal report, “our rail competitors do not [use fuel surcharges,] and we

therefore are hard pressed to achieve it.” See Rail Freight, 292 F. Supp. 3d. at 103. In a January

2003 memo, BNSF’s then-Chief Marketing Officer Chuck Schultz noted that “any increase in

fuel surcharges would result in a decrease in prices of the same amount in order to remain

competitive.” Id. at 104.

        29.      Unlike the risk of competition amongst each other, Defendants were well

protected from outside competition. The railroad industry’s significant barriers to entry—such as

high fixed costs required to create and maintain railroad infrastructure—gave Defendants a large



                                                 8
016549\7047369
      Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 9 of 32



competitive advantage over potential new entrants. Defendants’ businesses were concentrated in

commodities and distances over which rail is the most cost-efficient mode of transportation,

significantly reducing the risk of competition from non-railroad competitors.

        30.      Defendants were protected from the threat of competition from outsiders but were

not able to raise prices unilaterally without ceding market share to each other.          The only

practicable way for Defendants to increase prices across-the-board without sacrificing short-term

revenues was through a uniform surcharge applied to as many customers as possible. Under the

guise addressing rising fuel prices, Defendants colluded to create and implement the Rail Fuel

Surcharges, which effectively operated as across-the-board rate increases.

        31.      After passage of the Staggers Act, the railroads increasingly entered into private

freight transportation contracts that included cost escalation provisions tied to the AII and the

Rail Car Adjustment Factor (“RCAF”), which is based on the AII. The AAR published both the

RCAF and the AII, and both indexes included fuel costs as a factor. The AII and RCAF weighted

a number of cost factors—labor, fuel, materials and supplies, equipment rents, depreciation,

interest, and other expenses—so that the actual impact of particular cost increases (e.g., for fuel)

would be reflected in the index. The AII and RCAF would capture any actual increase in fuel

costs no matter how small or large. The indexes and the weighted factors within them were

designed for this purpose.

        32.      In 2003, BNSF, UP, CSX, and NS seized upon fuel as the means to create the

type of across-the-board rate increases that the railroads could no longer achieve through a

regulatory process. Defendants embarked on and implemented an agreed plan to remove fuel

costs from the AII (and thus from the RCAF based on the AII) so that Defendants could apply

separate “fuel surcharges.” Defendants controlled and dominated the AAR and conspired to



                                                 9
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 10 of 32



cause it to publish the AIILF. This new index no longer weighted fuel against other cost factors,

allowing Defendants to use the separate “fuel surcharges” to raise total freight prices by a given

percentage—and that is precisely what Defendants proceeded to do.

        33.      Prior to 2003, at least some of the Defendants imposed so-called “fuel

surcharges” on private rail freight transportation, but Defendants applied these fuel surcharges

only in isolated instances, and each Defendant had different fuel surcharge rates, reflecting

among other things the differing fuel costs of each railroad. At that time, such surcharges were

the exception, and railroads widely used the AII and RCAF indexes to capture fuel costs as well

as other costs. Defendants, then acting unilaterally and without the benefit of coordination, faced

difficulties forcing shippers to accept fuel surcharges due to competition. As a result, prior to

July 2003, Defendants did not consistently apply fuel surcharges to all contracts and often

modified or waived fuel surcharges in exchange for base rate increases.

                         Defendants’ Beginning Steps of Price Collusion

        34.      In 2003, Defendants took a series of coordinated actions to switch to a new

system that would allow the uniform, widespread use of Rail Fuel Surcharges, not merely as a

cost recovery device but as a revenue enhancement mechanism.

        35.      From at least the spring of 2003 and continuing through at least 2008, top

executives from each Defendant met with each other regularly at restaurants, recreational

facilities, and conference facilities to discuss their industry. Defendants’ top executives met and

discussed their industry at AAR board meetings and biannual meetings of the National Freight

Transportation Association. These meetings and others among Defendants’ executives provided

the opportunity for discussion and, ultimately, coordination of Defendant’s fuel surcharge

programs.



                                                10
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 11 of 32



        36.      In early March of 2003, CSX and UP were examining their fuel surcharges

together. CSX internally proposed changes to its fuel surcharge program. UP’s Chief Marketing

Officer Jack Koraleski drafted a revised fuel surcharge recommendation for UP. Class Cert. Tr.,

98, In re Rail Freight Fuel Surcharge Antitrust Litig., No. 1:07-mc-00489-PLF-GMH (Oct. 6,

2010) (“Oct. 6, 2010 Tr.”). On March 12 and 13, 2003, UP’s Koraleski attended a meeting with

CSX; the suggested agenda noted that Koraleski and CSX EVP of Sales and Marketing Clarence

Gooden had discussed “fuel surcharge methodology” prior to this meeting. Id. at 98-99.

        37.      On March 20, 2003, within one week of UP’s Koraleski’s meeting with CSX,

CSX abandoned the proposed program it had contemplated earlier in the month and instead

announced a plan that matched Koraleski’s recommendation for UP. Id. at 99. On March 31,

2003, UP adopted Koraleski’s program. Id.

        38.      BNSF and NS also began discussing changes to their fuel surcharge programs

around this time. During a March 18, 2003 meeting, representatives of BNSF and NS discussed

“the value of synchronization across the big players in the industry.” Class Cert. Tr., 349–50, In

re Rail Freight Fuel Surcharge Antitrust Litig., No. 1:07-mc-00489-PLF-GMH (Sept. 27, 2016).

Not long after, at biannual meetings of the National Freight Transportation Association,

executives of the Defendants met to consider and discuss developments in the railroad industry.

The spring 2003 meeting of the National Freight Transportation Association occurred from April

2 to 6 at the Wigwam resort in Litchfield Park, Arizona. There, BNSF and NS continued their

discussion of synchronizing the industry. BNSF’s and NS’s Chief Marking Officers John

Lanigan and Don Seale discussed fuel surcharge programs. Oct. 6, 2010 Tr. at 101.

        39.      Other meetings among Defendants’ executives also laid the groundwork for the

conspiracy. On or around April 1, 2003, BNSF’s Lanigan and CSX Chief Marketing Officer



                                               11
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 12 of 32



Michael Giftos met in Jacksonville, Florida, to discuss “fuel surcharge.” Oct. 6, 2010 Tr. at 101.

At a May 14, 2003 meeting, NS and UP recognized that “fuel surcharges, if . . . uniformly

applied across the industry[,] would be helpful.” Class Cert. Tr., 350, In re Rail Freight Fuel

Surcharge Antitrust Litig., No. 1:07-mc-00489-PLF-GMH (Sept. 27, 2016). These suggestive

conversations soon began to translate into concrete actions.

        40.      Western Railroads. As early as July 2003, the two western railroads, BNSF and

UP, began to coordinate their Rail Fuel Surcharges. Prior to this time, UP had adjusted its fuel

surcharge monthly based on the price of West Texas Intermediate crude oil settled in Cushing,

Oklahoma (“WTI Index”). In contrast, BNSF had based its fuel surcharge on the U.S.

Department of Energy On-Highway Diesel Fuel Price Index (“HDF Index”). In or about July

2003, UP switched to the HDF Index pursuant to an agreement with BNSF. From that point on,

BNSF and UP moved in lockstep and charged the exact same Rail Fuel Surcharge percentage

each month through at least 2007. BNSF and UP calculated these Rail Fuel Surcharges as a

percentage increase on the total cost of the freight transport, regardless of the actual cost of fuel

for the transport job.

        41.      BNSF and UP agreed to administer their HDF Index-based Rail Fuel Surcharges

in precisely the same way. If the HDF Index measured the U.S. average price of diesel fuel as

equal to or lower than $1.35 per gallon, BNSF and UP did not apply a surcharge. When the HDF

Index exceeded $1.35 per gallon, BNSF and UP both applied a surcharge of 0.5% of the total

base rate for every five cent increase above $1.35 per gallon. For example, if the HDF Index rose

to $1.55 per gallon, BNSF and UP would apply a surcharge of 2% of the total base rate.

        42.      BNSF and UP also coordinated when they would change their fuel surcharge.

They agreed that they would apply the Rail Fuel Surcharge to shipments beginning the second



                                                 12
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 13 of 32



calendar month after a change in the HDF Index average price calculation. If the HDF index

average price changed in January, BNSF and UP would announce their new Rail Fuel Surcharge

percentage on February 1 (always on the first day of the month), and then apply the surcharge to

shipments occurring in March. BNSF and UP published their monthly fuel surcharge percentages

on their websites, making any deviation from cartel pricing easily detectable.

          43.    BNSF’s and UP’s agreement and coordination is reflected in their simultaneous

selection and adoption of the same novel, arbitrary, and complex combination of features for

their Rail Fuel Surcharge programs—including using the HDF Index, setting the trigger point at

$1.35 per gallon of diesel fuel, employing a 0.5% surcharge for every five cent increase above

the trigger price, and applying the surcharge in the second calendar month after the HDF Index

average price had changed. These similarities are both too precise and too comprehensive to

have been independent responses to any common market phenomenon that Defendants were

facing.

          44.    UP’s adoption of the same Rail Fuel Surcharge plan as BNSF in July 2003 is

striking evidence of concerted conduct. Just two months earlier, UP had announced an entirely

different modification to its then-existing fuel surcharge program. In April 2003, UP modified

the trigger points it used for adjusting surcharges in its program but did not change the index it

employed. The fact that two months later UP switched indexes and began charging exactly the

same surcharges as BNSF indicates that UP’s switch was the result of concerted conduct with

BNSF.

          45.    Even after agreeing to coordinate their fuel surcharges, BNSF and UP still faced a

significant barrier to widespread use of fuel surcharges. Most shipment contracts contained cost

escalation provisions based on the AII or the RCAF which is based on the AII. The AII and



                                                 13
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 14 of 32



RCAF indexes already accounted for fuel in their escalation rates and allowed Defendants to

accurately recover for any increases in fuel costs no matter how high. BNSF, UP, CSX, and NS

agreed to solve this problem by conspiring to remove fuel from the widely used cost escalation

indexes, paving the way for widespread imposition of the new fuel surcharge program in which

all four Defendants could participate and from which they could enjoy excessive profits.

        46.      In the fall of 2003, BNSF and UP initiated an effort to get all Defendants to agree

to remove fuel costs as a factor from the AII (and thus the RCAF based on the AII) and to

instead apply artificially high Rail Fuel Surcharges as a revenue enhancement mechanism. At

AAR meetings and discussions on October 2-3, 2003 and December 11-12, 2003 and at other

times, BNSF, UP, CSX, and NS agreed to create and implement coordinated fuel surcharge

programs, and to enforce their agreement through a variety of means.

        47.      BNSF, UP, CSX, and NS dominated the AAR board and caused the AAR to

announce in December 2003 the creation of an unprecedented new All Inclusive Index Less Fuel

(“AIILF”). Per the AAR’s announcement in December 2003, the new AIILF “is calculated using

the same components and methods as the All-Inclusive Index uses for the Rail Cost Adjustment

Factor, with the exception of the exclusion of the fuel component.” This announcement and the

underlying decision to create the new fuel-excluded index were the product of Defendants’

collective action and could not have been accomplished without the conspiracy. The new AIILF

specified the fourth quarter of 2002 as its base period.

        48.      Defendants BNSF, UP, CSX, and NS conspired to cause the AAR to inaugurate

the AIILF so that they could begin assessing separate, stand-alone Rail Fuel Surcharges, applied

against the total cost of rail freight transportation, and coordinate that practice. The creation of

this new index was an important, carefully-planned step that Defendants took collectively to



                                                 14
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 15 of 32



allow implementation and continuation of their price fixing conspiracy—a conspiracy to widely

impose fuel surcharges against the entire cost of rail freight transportation and thereby to obtain

additional revenues far beyond any actual increases in fuel costs.

        49.      Never before in the AAR’s history had it created a cost escalation index without a

fuel component. This action was a notable departure from the established practice in the industry.

BNSF’s Chief Economist Sam Kyei, noted in a March 15, 2005 letter that “In my 18-year

railroad career, no one had ever succeeded in steering the A.A.R. to do this,” and claimed that

“this index and a fuel surcharge should tremendously help our bottom-line for years to come. In

fact[,] the entire rail industry should benefit.”

        50.      BNSF has admitted that it worked through the AAR to accomplish this revenue-

generating measure in 2003. BNSF’s Lanigan claimed that BNSF would be able to apply new

revenue-based fuel surcharges because of a BNSF-led effort to change the RCAF through the

AAR. Lanigan stated that BNSF’s Chairman, President, and CEO Matthew K. Rose “led the

charge” to cause the AAR to enact “a new index . . . that’s basically an index without fuel. . . . .

So we’ll do RCAF less fuel plus a direct fuel surcharge in the future.”

        51.      Eastern Railroads. Almost immediately after the announcement in December

2003 of the new All Inclusive Index Less Fuel, and pursuant to the conspiracy, the two eastern

railroads, CSX and NS, suddenly moved into lockstep with fuel surcharges based on the WTI

Index. This synchronization was part and parcel of, and flowed from, the agreements reached

and implemented by BNSF, UP, CSX, and NS in late 2003.

        52.      CSX and NS agreed to apply a fuel surcharge whenever the monthly average WTI

price exceeded $23 per barrel of crude oil. CSX and NS increased their rates by 0.4% for every




                                                    15
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 16 of 32



$1 that the price of WTI oil exceeded $23 per barrel. If the price of WTI oil was $28 per barrel,

the fuel surcharge percentage would be 2%.

        53.      CSX and NS also adopted the same fuel surcharge price timing used by BNSF

and UP. Like BNSF and UP in the West, CSX and NS in the East changed their fuel surcharges

two calendar months after the WTI Index had adjusted. If the WTI average price exceeded $23

per barrel in January, the eastern railroads would assess the applicable fuel surcharge percentage

to all bills of lading dated in the month of March. In this way, Defendants could apply exactly

the same fuel surcharge percentage month after month. Like BNSF and UP, CSX and NS

published their monthly fuel surcharge percentages on their websites, making any deviation from

cartel pricing easily detectable.

        54.      CSX’s and NS’s agreement and coordination is reflected in their simultaneous

selection and adoption of the same novel, arbitrary, and complex combination of features for

their Rail Fuel Surcharge programs—including using the WTI Index, setting the trigger point at

$23 per barrel, employing a 0.4% surcharge for every $1 increase above the trigger price, and

applying the surcharge in the second calendar month after the average price of WTI oil had

changed. These similarities, and the coordination with the western railroads, are too precise and

too comprehensive to have been independent responses to any common market phenomenon that

the Defendants were facing.

        55.      After the conspiratorial publication of the AIILF, BNSF, UP, CSX, and NS all

began to apply Rail Fuel Surcharges as a separate item on shippers’ bills. Defendants used

monthly changes to their Rail Fuel Surcharges as an easy way to increase revenues in an across-

the-board manner. While facially different, the WTI-based Rail Fuel Surcharges employed by




                                               16
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 17 of 32



BNSF and UP in the East, and the HDF-based Rail Fuel Surcharges employed by CSX and NS in

the West, in practice produced nearly identical rate escalations.

        56.      There was no legitimate business justification or natural explanation for the

collective action of Defendants to cause the AAR to adopt and publish the AIILF or collectively

to adopt rate-based Rail Fuel Surcharges. Such “revenue-based” fuel surcharges bore no direct

relationship to Defendants’ actual increase in fuel costs. The fuel surcharge program was not a

cost recovery mechanism, but a revenue enhancement measure that could only have been

accomplished by Defendants’ conspiratorial action of removing fuel from the widely used cost

escalation indexes. The AII and RCAF both included a fuel cost component, and Defendants had

used these indices for decades to measure fuel-cost increases. As an empirical matter, the fuel

component of the AII and RCAF would have permitted Defendants to recover all of their

increased fuel costs throughout the conspiracy period. Defendants’ motivation in collectively

causing the adoption of the AIILF could not have been more accurate or more efficient fuel cost

recovery. Defendants’ actions were not independent responses to a common problem of

increasing fuel costs.

        57.      The creation and publication of a cost escalation index without a fuel component

was not mandated by any regulatory body and was not necessary for any Defendant to institute

its own individual fuel surcharge program. Instead, the creation of the Rail Fuel Surcharge

program starting in 2003 was the joint action of BNSF, UP, CSX, and NS to achieve their

collective goal of generating additional profits through implementing revenue-based fuel

surcharges that bore no relationship to actual fuel costs.




                                                 17
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 18 of 32



        58.      As a result of the concerted action among BNSF, UP, CSX, and NS, prices of Rail

Fuel Surcharges charged to rail shippers and customers like Plaintiff were raised to or maintained

at supracompetitive levels during the conspiracy period.

                                 The Rail Fuel Surcharge Scheme

        59.      Defendants BNSF, UP, CSX, and NS agreed in 2003 to remove fuel from the AII

and RCAF. This allowed Defendants to apply separate Rail Fuel Surcharges as a percentage-

multiplier on the total base rate for the rail freight transportation. These Rail Fuel Surcharges

operated as an effective across-the-board rate increase, raising revenue far beyond the actual

costs of fuel (which could have been accurately recovered through the AII and RCAF).

Defendants applied these surcharges not only to published tariff rates but to the private contracts

and other traffic not subject to rate regulation under federal law—such as the unregulated rates at

issue here.

        60.      Pursuant to the conspiracy, BNSF and UP in the West used the HDF Index,

moved in lockstep, and charged identical Rail Fuel Surcharges on a monthly basis. The chart

below shows that BNSF’s and UP’s Rail Fuel Surcharge percentages for freight shipments were

different and varied before July 2003 and were identical starting in July 2003.

                       Monthly Surcharge Percentages – Western Railroads

                                    Month      BNSF      UP
                                    Jun-02     1.0%     0.0%
                                    Jul-02     1.0%     0.0%
                                    Aug-02     0.0%     0.0%
                                    Sep-02     0.0%     0.0%
                                    Oct-02     1.0%     0.0%
                                    Nov-02     2.0%     0.0%
                                    Dec-02     2.5%     0.0%
                                    Jan-03     2.0%     2.0%
                                    Feb-03     2.0%     2.0%
                                    Mar-03     2.5%     2.0%
                                    Apr-03     4.5%     2.0%

                                                18
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 19 of 32



                            May-03    2.0%    2.0%
                            Jun-03    3.0%    2.0%
                            Jul-03   2.5%    2.5%
                            Aug-03    2.0%    2.0%
                            Sep-03    2.0%    2.0%
                            Oct-03    2.5%    2.5%
                            Nov-03    2.5%    2.5%
                            Dec-03    2.5%    2.5%
                            Jan-04    2.5%    2.5%
                            Feb-04    2.5%    2.5%
                            Mar-04    3.5%    3.5%
                            Apr-04    3.5%    3.5%
                            May-04    4.0%    4.0%
                            Jun-04    4.5%    4.5%
                            Jul-04    5.0%    5.0%
                            Aug-04    5.0%    5.0%
                            Sep-04    5.0%    5.0%
                            Oct-04    6.0%    6.0%
                            Nov-04    7.0%    7.0%
                            Dec-04    9.0%    9.0%
                            Jan-05    9.0%    9.0%
                            Feb-05    8.0%    8.0%
                            Mar-05    7.5%    7.5%
                            Apr-05    8.0%    8.0%
                            May-05   10.0%   10.0%
                            Jun-05   10.5%   10.5%
                            Jul-05    9.5%    9.5%
                            Aug-05   10.5%   10.5%
                            Sep-05   11.5%   11.5%
                            Oct-05   13.0%   13.0%
                            Nov-05   16.0%   16.0%
                            Dec-05   18.5%   18.5%
                            Jan-06   13.5%   13.5%
                            Feb-06   12.0%   12.0%
                            Mar-06   12.5%   12.5%
                            Apr-06   12.5%   12.5%
                            May-06   13.5%   13.5%
                            Jun-06   15.0%   15.0%
                            Jul-06   16.5%   16.5%
                            Aug-06   16.5%   16.5%
                            Sep-06   17.0%   17.0%
                            Oct-06   18.0%   18.0%
                            Nov-06   15.5%   15.5%
                            Dec-06   13.0%   13.0%
                            Jan-07   13.0%   13.0%

                                      19
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 20 of 32



                                   Feb-07     14.0%    14.0%
                                   Mar-07     12.5%    12.5%
                                   Apr-07     12.5%    12.5%
                                   May-07     14.5%    14.5%
                                   Jun-07     16.0%    16.0%

        61.      CSX and NS in the East also charged customers uniform monthly Rail Fuel

Surcharges. CSX and NS based their Rail Fuel Surcharges on the WTI Index. The chart below

shows that CSX’s and NS’s Rail Fuel Surcharge percentages for carload shipments were

different and varied before March 2004 and were identical starting in March 2004 (shortly after

the introduction of the AIILF) through at least June 2007.

                       Monthly Surcharge Percentages – Eastern Railroads

                                  Month        CSX         NS
                                  Jun-03       2.4%       2.0%
                                  Jul-03       2.4%       2.0%
                                  Aug-03       3.2%       2.0%
                                  Sep-03       3.2%       2.0%
                                  Oct-03       3.6%       2.0%
                                  Nov-03       2.4%       2.0%
                                  Dec-03       3.2%       2.0%
                                  Jan-04       3.6%       2.0%
                                  Feb-04       4.0%       2.0%
                                  Mar-04      4.8%       4.8%
                                  Apr-04       4.8%       4.8%
                                  May-04       5.6%       5.6%
                                  Jun-04       5.6%       5.6%
                                  Jul-04       7.2%       7.2%
                                  Aug-04       6.4%       6.4%
                                  Sep-04       7.2%       7.2%
                                  Oct-04       8.8%       8.8%
                                  Nov-04       9.2%       9.2%
                                  Dec-04      12.4%      12.4%
                                  Jan-05      10.4%      10.4%
                                  Feb-05       8.4%       8.4%
                                  Mar-05       9.6%       9.6%
                                  Apr-05      10.0%      10.0%
                                  May-05      12.8%      12.8%
                                  Jun-05      12.4%      12.4%
                                  Jul-05      10.8%      10.8%


                                               20
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 21 of 32



                                    Aug-05      13.6%      13.6%
                                    Sep-05      14.4%      14.4%
                                    Oct-05      16.8%      16.8%
                                    Nov-05      17.2%      17.2%
                                    Dec-05      16.0%      16.0%
                                    Jan-06      14.4%      14.4%
                                    Feb-06      14.8%      14.8%
                                    Mar-06      17.2%      17.2%
                                    Apr-06      15.6%      15.6%
                                    May-06      16.0%      16.0%
                                    Jun-06      18.8%      18.8%
                                    Jul-06      19.2%      19.2%
                                    Aug-06      19.2%      19.2%
                                    Sep-06      20.8%      20.8%
                                    Oct-06      20.4%      20.4%
                                    Nov-06      16.4%      16.4%
                                    Dec-06      14.4%      14.4%
                                    Jan-07      14.8%      14.8%
                                    Feb-07      16.0%      16.0%
                                    Mar-07      12.8%      12.8%
                                    Apr-07      14.8%      14.8%
                                    May-07      15.2%      15.2%
                                    Jun-07      16.4%      16.4%

        62.      In stark contrast to this uniformity in Rail Fuel Surcharge percentages, fuel costs

as a percentage of operating costs and fuel efficiency differed widely among BNSF, UP, CSX,

and NS. Collusion is the only rational explanation for Defendants in both the East and the West

having identical Rail Fuel Surcharges percentages month after month for over three years. The

fact that Defendants moved in uniform lockstep for a period of nearly 38 months indicates that

Defendants were coordinating their behavior and conspired to fix prices for Rail Fuel

Surcharges. The advance announcement of each Defendant’s Rail Fuel Surcharge rate was an

important implementation and enforcement mechanism for the conspiracy.

        63.      Railroad industry analysts took note of the curious “convergence” in Rail Fuel

Surcharge methodologies adopted by the Defendants. One analyst concluded that Defendants’

Rail Fuel Surcharges were “not supported” by fuel cost increases. The analyst stated that she was


                                                 21
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 22 of 32



“puzzled by the fact that the railroads appear to be matching fuel surcharges rather than

developing their own pricing initiatives,” and noted that “the way to gain significant market

share is to lead the competition rather than following the competition.” John Gallagher,

Following the Competition, TRAFFIC WORLD (July 14, 2003).

        64.      Defendants’ use of Rail Fuel Surcharges tied to a percentage of the total base rate

rather than the actual cost of fuel allowed them to over-recover their actual fuel costs. An

independent study commissioned by the American Chemistry Council and Consumers United for

Rail Equity found that the difference between Defendants’ rail fuel surcharge revenue (as

publicly reported or estimated) and Defendants’ publicly reported actual fuel costs during the

period from 2003 through the First Quarter of 2007 came to an excess of over $6 billion.

        65.      Defendants’ Rail Fuel Surcharges were also not aligned with Defendants’ actual

fuel costs because the surcharge rates did not account for Defendants’ improvements in fuel

efficiency. As explained in a 2007 AAR publication, Defendants’ fuel efficiency is “constantly

improving.” BNSF disclosed in 2005 that it had achieved a 9% improvement in fuel efficiency

over the prior ten years. In 2006, the railroads could on average move one ton of freight 423

miles on one gallon of diesel fuel. By calculating fuel surcharges as a percentage of the base

shipping rate, Defendants deflected attention from the cost savings they achieved through fuel

efficiency gains.

        66.      There is no independent business justification to explain Defendants’ behavior.

Their uniform pricing of Rail Fuel Surcharges for more than three years could not have happened

by chance or coincidence, and it was not an expected response to a common business problem.

The AII and RCAF would have accurately covered any actual increased fuel costs. Defendants’

uniform pricing only could have been achieved through an express agreement followed by



                                                 22
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 23 of 32



collective action decoupling fuel prices from the historical cost indexes and agreeing to follow

new, uniform programs for imposing stand-alone fuel surcharges. Defendants’ purpose was to

use increasing fuel costs as a pretext for implementing what were, in effect, across-the-board rate

increases.

        67.      Defendants’ behavior in implementing their uniform Rail Fuel Surcharge

programs advanced their collusive interest, and was inconsistent with Defendants individually

pursuing their independent, unilateral self-interest. In a competitive environment free of

collusion, carriers with lower fuel costs could impose a lower surcharge and increase market

share at the expense of competing railroads. Similarly, if a competitor increased their surcharge

prices, another carrier could maintain its current prices and attract market share away from its

now-higher-priced competitor. Defendants did not engage in such competitive behavior and

instead adhered to a collusive, industrywide pattern of uniform fuel surcharge pricing based on

the total base rate of the shipment.

                                 Other Elements of the Conspiracy

        68.      At or about the time Defendants agreed to fix the Rail Fuel Surcharge prices,

Defendants took additional steps to further the conspiracy. First, Defendants began publishing

their Rail Fuel Surcharges publicly on their websites, facilitating detection of any deviations

from the collusive pricing.

        69.      Second, Defendants largely switched from offering long-term contracts to

offering contracts that were “re-priced” as often as monthly. Prior to the conspiracy, Defendants

had allowed, and often preferred, long-term contracts ranging up to five years with clauses that

did not permit rate increases beyond a certain point, usually governed by the AII or the RCAF, or




                                                23
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 24 of 32



that excluded fuel surcharges altogether. This switch allowed Defendants to quickly adjust

pricing if they observed any defection.

        70.      Defendants made this switch away from long-term contracts even though most

shippers preferred the former system as a means to minimize risk and make costs more

predictable. In a competitive environment, forcing customers to assume these greater risks

without any offsetting benefit (such as lower prices) would cause customers to seek alternatives,

which should in turn promote competition among carriers for their business. Instead, each of the

Defendants raised their prices and did not offer any compensation to customers for assuming the

additional risk of short-term contracts. Similarly, in a competitive market, one would expect that

the railroads would seek, as they had in the past, to reduce their own risks and lock-in market

share by entering into long-term contracts. Defendants collectively refused to offer long-term

contracts and took no steps (other than their mutual conspiracy) to minimize their own risks from

fluctuations in demand. This coordinated behavior was not routine market conduct.

        71.      Third, in furtherance of the conspiracy, Defendants declined to negotiate

individual discounts on the Rail Fuel Surcharges and overall contract rates, even though prior to

mid-2003 it had been customary for Defendants at least to entertain such negotiations. Shippers

from many industries, some with significant economic power, tried to negotiate their fuel

surcharge percentages, but were now told by Defendants that the Rail Fuel Surcharges were “not

negotiable.” In December 2002, before the conspiracy began, rail customer U.S. Magnesium

negotiated out of the application of a fuel surcharge with UP. Rail Freight, 292 F. Supp. 3d. at

100. One short year later, after the conspiracy had begun, U.S. Magnesium was unable to do so

because UP refused—U.S. Magnesium was informed that “all contracts without fuel language

will have fuel language upon renewal. This is a mandate by UP management.” Id.



                                               24
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 25 of 32



        72.      NS’s Vice President David Lawson admitted that “there was a policy [at NS] to

apply the standard fuel surcharge to as many customers as possible.” Id. at 104. CSX noted in its

10-K filing for the 2005 fiscal year that “As existing contracts are renewed or new contracts are

executed, CSX is increasing the number of contracts which include fuel surcharge mechanisms.”

BNSF’s Chief Economist Sam Kyei emailed BNSF’s Chief Marketing Officer John Lanigan and

explained that contracts requiring the CEO’s signature “but excluding full fuel surcharge

provisions [would] not be signed.” Id. This lack of negotiation aided Defendants in standardizing

pricing along the lines of their collusive agreement and made monitoring pricing among the co-

conspirators easier.

        73.      Fourth, in furtherance of the conspiracy, Defendants decreased the use of

“through rates,” in which a customer would receive a single bill from either the originating

railroad or the terminating railroad for routes involving more than one railroad. Where a

shipment required movement on more than one railroad, Defendants moved increasingly to

having rates billed separately for each railroad, rather than as one quote for the entire shipment.

Defendants made this change, which could only result from their collective action, as part of

their conspiracy for two reasons: to provide transparency as to what each railroad was charging

on multiple line shipments and to allow each Defendant to bill separately for its applicable fuel

surcharge.

        74.      Fifth, in furtherance of the conspiracy, Defendants agreed that none of them

would undercut agreed pricing or “steal” market share by using their increased revenues to

subsidize discounting of their underlying rates. Defendants’ market shares remained stable

following the 2003 agreements.




                                                25
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 26 of 32



                                    Detection of the Conspiracy

        75.      Defendant’s unlawful scheme eventually attracted the attention of federal

regulators and state attorneys general.

        76.      The Surface Transportation Board oversees rate-regulated freight traffic in the

United States, which is outside the scope of this complaint but was also subjected to Defendants’

Rail Fuel Surcharges. On January 25, 2007, the Surface Transportation Board issued an

administrative decision concluding that the railroads’ practice of computing Rail Fuel Surcharges

as a percentage of the base rate was an “unreasonable practice.” Rail Fuel Surcharges, STB Ex

Parte No. 661, at 6. Defendants admitted to the Surface Transportation Board that their Rail Fuel

Surcharges “are not tied to fuel consumption associated with the individual movements to which

they are applied.” Id. at 1. The Surface Transportation Board concluded that Defendants’ Rail

Fuel Surcharges were unreasonable because a fuel surcharge “that is tied to the level of the base

rate, rather than to fuel consumption . . . stands virtually no prospect of reflecting the actual

increase in fuel costs for handling the particular traffic to which the surcharge is applied.” Id. at

6.

        77.      The Surface Transportation Board’s decision addressed rate-regulated rail freight

traffic only (which is not the subject of this Complaint). The Surface Transportation Board

expressly stated that its jurisdiction did not reach rail freight traffic under private contract or

otherwise exempted from rate regulation. Pursuant to their conspiracy, Defendants applied the

same unreasonable fuel surcharge practices addressed by the Surface Transportation Board to the

private rail freight transportation contracts, and other unregulated freight transport, at issue in

this case.




                                                 26
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 27 of 32



        78.      In addition to the Surface Transportation Board, each Defendant has been the

target of a state grand jury subpoena and/or state grand jury inquiry concerning their Rail Fuel

Surcharges, as Defendants admitted in their 2008 SEC Form 10-Ks. CSX stated in its 10-K filing

that “In July 2007, CSXT received a grand jury subpoena from the New Jersey Office of the

Attorney General seeking information related to the same fuel surcharges that are the subject of

the purported class actions. It is possible that additional federal or state agencies could initiate

investigations into similar matters.” CSX Corp., 10-K, at 99 (February 22, 2008). BNSF stated in

its 10-K filing that “The Company is also responding to a state grand jury subpoena requesting

production of information related to fuel surcharges.” BNSF Railway Company, 10-K, at 10

(February 15, 2008). NS stated in its 10-K filing that “NS received a subpoena from a state grand

jury on July 13, 2007, requesting documents and materials relating to the setting of fuel

surcharges. NS is cooperating with the state in its investigation.” Norfolk Southern, 10-K, at K16

(February 15, 2008). UP stated in its 10-K filing that “the Attorney General of a state outside our

service area issued a grand jury subpoena to us requesting documents pertaining to our fuel

surcharge program. We met with representatives of this Attorney General’s office, and we plan

to have additional meetings in the future in an effort to resolve that office’s interest in this

matter.” Union Pacific Corp., 10-K, at 15 (February 28, 2008).

        79.      In response to this scrutiny of their Rail Fuel Surcharge programs, including

multiple private class action complaints, Defendants began to differentiate their surcharge rates

in order to obscure and cover-up their conspiracy. Defendants’ unlawful conspiracy continued to

impact rail freight contracts, including Plaintiff’s, until at least the end of 2008.




                                                  27
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 28 of 32



                               Defendants’ Supracompetitive Profits

        80.      Defendants reaped huge, supracompetitive profits as a result of the success of

their conspiracy. Through their agreement to coordinate on Rail Fuel Surcharges, Defendants

realized billions of dollars in revenues in excess of their actual fuel costs. In August 2005, UP’s

executive Mark J. Draper emailed that UP’s senior finance management held the position that the

proposed fuel surcharge was “not some ‘trying to make whole’ value,” and other UP employees

saw “nothing wrong with recovering at a rate greater than 100%.” E–mail from Mark J. Draper

to Mary E. McArdle (Aug. 2, 2005). In June 2004, CSX’s then-Commercial Finance Director

Erik Palm emailed that “If we had 100% fuel surcharge coverage, we would actually be

recovering twice the incremental fuel expense above the surcharge trigger point.” E–mail from

Erik Palm (June 3, 2004). Defendants obtained these supracompetitive profits at the expense of

Plaintiff and other customers on whom Defendants imposed their surcharges during the

conspiracy period.

        81.      Defendants reported increased revenues attributable to fuel surcharges in their

public filings during the conspiracy. NS reported a revenue increase of $1.2 billion in its 10-K

for the 2005 fiscal year and stated that “Approximately one-third of the revenue increase was due

to higher fuel surcharge amounts.” That same year, CSX reported a revenue per unit increase of

“10%, or $105, of which approximately … 50% was due to the Company’s fuel surcharge

program and traffic mix.” UP reported that its “fuel surcharge programs generated $1 billion in

commodity revenue” in 2005. BNSF’s “Freight revenues in 2005 included fuel surcharges of

approximately $1.1 billion compared with approximately $350 million in the prior year.”

        82.      During the period of the conspiracy from July 2003 through at least December

2008, Defendants increased their market capitalization from approximately $40 billion to



                                                28
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 29 of 32



approximately $105 billion. The AAR Policy and Economics Department reported that railroad

total operating revenue in the United States increased from $36.6 billion in 2003 to over $52

billion in 2006. These dramatic increases are at least in part attributable to fuel surcharge revenue

realized by Defendants through their price fixing conspiracy. As UP CEO James Young admitted

in 2007, “three, four years ago [the Rail Fuel Surcharges] were really non-existent,” and “it’s

only been the last couple of years that . . . the financial returns in this business has [sic] started to

move in the right direction.”

        83.      Private third-party research also disclosed the existence and scale of the scheme.

A 2007 independent study commissioned by the American Chemistry Council and Consumers

United for Rail Equity found that during the period from 2003 through the first quarter of 2007

Defendant’s Rail Fuel Surcharge revenue (as publicly reported or estimated) exceeded

Defendants’ publicly reported actual fuel costs by over $6 billion.

        84.      Because of Defendants’ unlawful conduct, the Rail Fuel Surcharges Defendants

charged Plaintiff for unregulated rail freight transportation were fixed or stabilized at

supracompetitive levels. Defendants’ conspiracy deprived Plaintiff of the benefits of free, open,

and unrestricted competition in the market for unregulated rail freight transportation and

unlawfully restrained, suppressed, and eliminated competition in establishing the prices paid in

the United States for unregulated rail freight transportation. These effects began in early 2003

and persisted through at least 2008.

        85.      Plaintiff sustained injury to its business or property as a direct result of

Defendants’ violations of Section 1 of the Sherman Act and Section 4 of the Clayton Act.

Plaintiff was injured by paying supracompetitive prices applied to unregulated rail freight

transportation throughout the U.S. as a result of Defendants’ illegal contract, combination, and



                                                   29
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 30 of 32



conspiracy to restrain trade. The federal laws were designed to punish and prevent the type of

antitrust injury that Plaintiff suffered here.

                                                   Count I

                 Violation of Section 1 of the Sherman Act and Section 4 of the Clayton Act

           86.       Plaintiff incorporates the allegations in the paragraphs above.

           87.       Defendants entered into and engaged in a contract, combination, or conspiracy in

unreasonable restraint of trade in violation of Section 1 of the Sherman Act and Section 4 of the

Clayton Act.

           88.       The contract, combination, or conspiracy resulted in an agreement, understanding,

or concerted action between Defendants in furtherance of which Defendants fixed, maintained,

and standardized prices for Rail Fuel Surcharges for rail freight transportation handled through

private contracts and other means exempt from regulation. Such contract, combination, or

conspiracy constitutes a per se violation of the federal antitrust laws and is an unreasonable and

unlawful restraint of trade.

           89.       Defendants’ contract, combination, agreement, understanding, or concerted action

occurred within the flow of and substantially affected interstate and international commerce.

Defendants’ unlawful conduct was through mutual understandings or agreements between

Defendants.

           90.       Defendants’ contract, combination, or conspiracy has had at least the following

effects:

                 a. Prices Defendants charged Plaintiff for Rail Fuel Surcharges applied to

                     unregulated rail freight transportation were fixed and/or maintained at supra

                     competitive levels;



                                                      30
016549\7047369
        Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 31 of 32



                b. Defendants’ conduct deprived Plaintiff of the benefits of free, open, and

                   unrestricted competition in the market for rail freight transportation services; and

                c. Defendants’    conduct     unlawfully   restrained,   suppressed,   and   eliminated

                   competition in establishing the prices paid for, customers of, and territories for

                   rail freight transportation services.

          91.      As a proximate result of Defendants’ unlawful conduct, Plaintiff suffered injury

in that it paid supracompetitive prices for unregulated rail freight transportation services.

          Plaintiff prays for relief as follows:

          (1) That this Court adjudicate and decree that the unlawful contract, combination, and

conspiracy alleged in Count I was an unreasonable restraint of trade or commerce in violation of

Section 1 of the Sherman Act,

          (2) That Plaintiff recovers compensatory damages, as provided by law, and that this

Court enter judgment against Defendants on behalf of Plaintiff,

          (3) That this Court permanently enjoin and restrain each Defendant’s respective officers,

directors, agents, and employees, and all other persons acting on behalf of or in concert with

them from continuing or maintaining the combination, conspiracy, or agreement alleged in this

case,

          (4) That Plaintiff recovers treble damages, as provided by law,

          (5) That Plaintiff recovers its costs of the suit, including attorneys’ fees, as provided by

law, and

          (6) That Plaintiff recovers such other and further relief as the Court may deem just and

proper.




                                                     31
016549\7047369
     Case 4:19-cv-05009 Document 1 Filed on 12/26/19 in TXSD Page 32 of 32



                                      Demand for Jury Trial

        Pursuant to Federal Rule of Civil Procedure 38(a), Plaintiff demands a jury trial as to all

issues triable by a jury.

Dated: December 26, 2019                             Respectfully submitted,

                                                By: /s/ Geoffrey L. Harrison
                                                    Geoffrey L. Harrison
                                                    Texas State Bar No. 00785947
                                                    S.D. Admissions No. 16690
                                                    gharrison@susmangodfrey.com
                                                    Erica Harris
                                                    Texas State Bar No. 00797697
                                                    S.D. Admissions No. 20784
                                                    Shawn Raymond
                                                    Texas State Bar No. 24009236
                                                    S.D. Admissions No. 26202
                                                    SUSMAN GODFREY L.L.P.
                                                    1000 Louisiana Street, Suite 5100
                                                    Houston, Texas 77002
                                                    Tel: (713) 651-9366
                                                    Fax: (713) 654-6666




                                                32
016549\7047369
